Citation Nr: 1503944	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  12-28 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel
INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from August 1944 to August 1946.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified before the undersigned via Videoconference at a hearing conducted in November 2014.  The transcript of that hearing is associated with the Veteran's Virtual VA electronic file.
 

FINDING OF FACT

The Veteran's lay statements that he experienced periods of hearing loss and tinnitus in service and intermittently thereafter are credible.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2014).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

In general, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Stated somewhat differently, to establish entitlement to service connection, there must be medical evidence of current disability, medical or lay evidence of in-service incurrence or aggravation of a disease or injury, and medical evidence linking the current disability to that in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain chronic diseases (such as organic diseases of the nervous system including sensorineural hearing loss) will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Thus, service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).

But if chronicity of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic.""  Id.  Hearing loss and tinnitus are among the diseases which are defined as "chronic" for VA purposes and may be shown by evidence of continuity of symptomatology.  38 C.F.R. §§ 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For purposes of VA compensation, a hearing loss disability is present when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory threshold for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Veteran's official records reflect that he participated in combat.  At his Videoconference hearing, the Veteran provided additional details of his combat service, testifying to having hearing loss for half of a day on several occasions when bombs dropped from B-51s went off near his location and after periods of firing his 57mm antitank gun.  The Veteran's hearing was "normal" at induction and at separation, as measured by the "whisper" test.  

After service, the Veteran worked in a mortuary, and then as a railroad switchman.  He reported that he was provided hearing protection at his railroad job and was expected to use it.  

The Veteran testified that, by the time he first got his hearing checked at VA, many years after his service discharge, he already needed a hearing aid.  It is undisputed that the Veteran meets the criteria for healing loss disability.  

Given that the Veteran's separation hearing examination was conducted using a whisper test, those results do not assist in determining the extent of change in the Veteran's hearing levels during his service.  The Veteran's lay statements as to onset of tinnitus are accepted as credible, and the Board accepts those statements as credible as related to hearing loss as well.  The Veteran, as a lay person, is competent to state that he experienced ringing in the ears and decreased hearing, although he is not competent to state when decreased hearing acuity would have first met the VA regulatory standards for assignment of a diagnosis of hearing loss disability. 

The Board finds that the evidence as to whether the Veteran's current hearing loss and tinnitus were first manifested in service, or within one year following service, is in equipoise.  When evidence is in equipoise, reasonable doubt is resolved in eh Veteran's favor.  38 U.S.C.A. § 5107(b).  Resolving reasonable doubt in the Veteran's favor in this instance, the claims for service connection for bilateral hearing loss and tinnitus may be granted.

Duties to notify and assist

In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, any error with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  


ORDER

Service connection for hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


